DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-12, and 14-20 of U.S. Patent No. 10,798,429. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are anticipated in every aspect by the patented claims. The analysis is as follows:

Instant Application
16/948511
US Patent
US 10,798,429
1. A device, comprising: 



one or more processors configured to: 













determine, based on a request from a media client, a type of supplemental content insertion to be performed to insert supplemental content into a media stream accessed by the media client; 

















generate an instruction file associated with the type of supplemental content insertion and the supplemental content; 















and send the instruction file to the media client to enable the media client to access the supplemental content that is to be inserted into the media stream.


one or more memories;  and 

one or more processors, communicatively coupled to the one or more memories, to: 

receive, from a media client, a request for supplemental content for a media stream accessed by the media client, where the supplemental content is to be inserted, by 

determine, based on the information included in the request, the type of 
supplemental content insertion to be performed to insert the supplemental 
content within the media stream;  

identify a break of the media stream based on a characteristic of the media stream and the type of supplemental content insertion;  

determine location information identifying a location associated with the media client;  

identify the supplemental content for the break based on the location associated with the media client, where the supplemental content is to be accessed by the media client during the break based on the media client being at the location; 



generate an instruction file associated 
with the type of supplemental content insertion, with the supplemental content, and with multiple supplemental content sources from which the media client may access the supplemental content, where the instruction file is to include supplemental content information for inserting the supplemental content in the break of the media stream, and where at least one of 

and send the instruction file to the media client to enable the media client to access the supplemental content that is to be inserted within the media stream.


Claims 2-3, 5-9, 11, 13, 15 and 17-19 of the instant application similarly correspond to claims 2-20 of the patent.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-10, 13-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plotnick et al. (US200250184047, hereinafter Plotnick).

Regarding claims 1 and 8, Plotnick discloses a device (device 110, see Plotnick, at least at [0038] and Fig. 1 and related text), comprising:

determine, based on a request from a media client (the request for content is a request for supplemental content that is in conjunction with the content, see Plotnick, at least at [0037], and related text),  a type of supplemental content insertion to be performed to insert the supplemental content into a media stream accessed by the media client (the determination of a type of avail is a determination of supplemental insertion type as the insertion method differs based on the avail type, see Plotnick, at least at [0047]-[0049]); 
generate an instruction file associated with the type of supplemental content insertion and the supplemental content (see Plotnick, at least at [0011], [0057] and [0084]), where the instruction file is to include supplemental content information and
send the instruction file to the media client to enable the media client to access the supplemental content that is to be inserted into the media stream (see Plotnick, at least at [0037]-[0039], [0047]-[0048], [0084] and [0131]).
Regarding claims 2, 16 and 19, Plotnick discloses where the one or more processors are further configured to: 
identify a break of the media stream based on the media stream stream (the specific avails of specific programs, see Plotnick, at least at [0053]-[0055]) and the type of supplemental content insertion (the determination of the specific avail sequence position of the specific avail type based on the avail type/supplemental insertion type, see Plotnick, at least at [0053]-[0055] and [0144]-[0145]); and 
identify the supplemental content based on the break and based on the media client (see Plotnick, at least at [0103]-[0104]), where the supplemental content is to be accessed by the media client during the break (see Plotnick, at least at [0103]-[0104]).

identify a break of the media stream based on a characteristic of the media stream (the specific avails of specific programs, see Plotnick, at least at [0054]) and the type of supplemental content insertion (the determination of the specific avail sequence position of the specific avail type based on the avail type/supplemental insertion type, see Plotnick, at least at [0053]-[0055] and [0144]-[0145]); 
determine feature information identifying a feature associated with a media client (see Plotnick, at least at [0103]-[0104]); 
identify the supplemental content for the break based on the feature information associated with the media client (see Plotnick, at least at [0103]-[0104]), 
where the supplemental content is to be accessed by the media client during the break, based on the media client being at the location (see Plotnick, at least at [0103]-[0104]).
Regarding claims 10 and 20, Plotnick discloses where the one or more instructions, that cause the one or more processors to identify the supplemental content for the break, cause the one or more processors to: identify the supplemental content for the break based in part on timing information indicating that timing for inserting supplemental content of the break is to be exact (see Plotnick, at least at [0053]-[0055], [0144]-[0145], and related text).
Regarding claims 13-14, Plotnick discloses generating an instruction file associated with the type of supplemental content insertion and the supplemental content (see Plotnick, at least at [0084]);
identifying a break of the media stream based on a characteristic of the media stream (the specific avails of specific programs, see Plotnick, at least at [0054]) and the type of supplemental content insertion (the determination of the specific avail sequence position of the specific avail 
 where the characteristic of the media stream includes at least one of: an identifier of the media stream, a source of the media stream, or timing information of the media stream (see Plotnick, at least at [0053]-[0054]).  
Regarding claim 15, Plotnick discloses determining, by a device, based on a request from a media client, a type of supplemental content insertion to be performed to insert supplemental content into a media stream accessed by the media client (the determination of a type of avail is a determination of supplemental insertion type as the insertion method differs based on the avail type, see Plotnick, at least at [0047]-[0049]); 
identifying, by the device, a break of the media stream based on a characteristic of the media stream (the specific avails of specific programs, see Plotnick, at least at [0054]) and the type of supplemental content insertion (the determination of the specific avail sequence position of the specific avail type based on the avail type/supplemental insertion type, see Plotnick, at least at [0053]-[0055] and [0144]-[0145]); 
identifying, by the device, the supplemental content for the break based in part on the media client (see Plotnick, at least at [0103]-[0104]), where the supplemental content is to be accessed by the media client during the break (see Plotnick, at least at [0103]-[0104]);
generating, by the device, an instruction file associated with the type of supplemental content insertion and the supplemental content (see Plotnick, at least at [0084]), where the instruction file include supplemental content information for inserting the supplemental content in the break of the media stream (see Plotnick, at least at [0037]-[0039], [0047]-[0048] and [0131]); and
.

Claims 5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Plotnick (previously cited), as applied to claims 1, 8 and 15 above, and further in view of Mishra et al. (US20150319479, hereinafter Mishra).


identify a region of the media client in the location information (see Plotnick, at least at [0037], [0042] and [0110]-[0111]); and identify the supplemental content based on the region of the media client does not specifically disclose where the request for supplemental content includes location information identifying a location associated with the media client (see Plotnick, at least at [0037], [0042] and [0110]-[0111]), but does not specifically disclose where the request for supplemental content includes location information identifying a location associated with the media client.
In an analogous art relating to a system for providing content, Mishra discloses where the request for supplemental content includes location information identifying a location associated with the media client; and where the one or more processors are further configured to: identify a region of the media client in the location information; and identify the supplemental content based on the region of the media client (see Mishra, at least at [0071], [0104], [0115]-[0116], [0168]-[0170] and [0190]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Plotnick to include the limitations as taught by Mishra for the advantage of providing a more robust method of providing targeted content.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Plotnick (previously cited), as applied to claim 1 above, and further in view of Giladi et al. (US20150019629, hereinafter Giladi).

(see Plotnick, at least at [0037]-[0039], [0047]-[0048] and [0131]), but does not specifically disclose where the supplemental content information includes at least one of: video advertisement serving template information, or video multiple advertisement playlist information.
In an analogous art relating to a system for providing content, Giladi discloses supplemental content information includes video multiple advertisement playlist (VMAP) information (see Giladi, at least at [0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Plotnick to include the limitations as taught by Giladi for the advantage of providing a more robust system that allows for various different communications protocols to be used to ensure efficient functioning of a system.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524 .  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENEA DAVIS/            Primary Examiner, Art Unit 2421